Title: To John Adams from John Quincy Adams, 23 September 1819
From: Adams, John Quincy
To: Adams, John


				
					
					
				
				Know all Men by those Presents, that I John Quincy Adams, of Boston in the County of Suffolk, Esquire, am holden and stand firmly bound and obliged unto John Adams of Quincy in the County of Norfolk, Esquire, my honoured father, in the full and just sum of ten thousand Dollars, to be paid unto the said John Adams, his Executors, Administrators or Assigns; to the which payment, well and truly to be made, I do bind myself, my Heirs, Executors and Administrators firmly, by these Presents. Witness my hand and Seal Dated the twenty–third day of September, in the year of our Lord, one thousand eight hundred and nineteen.Whereas, the said John Adams has this day by his Deed, duly executed and acknowledged, conveyed all the Estate; belonging to him in Quincy, known by the name of the Mount Wollaston Farm, to the said John Quincy Adams, his Heirs and Assigns, in fee simple; Now the Condition of this Obligation is such, that if the said John Quincy Adams, his Executors or Administrators, shall from and after the first day of April next, well and truly pay to the said John Adams, during the term of his natural life the sum of one thousand Dollars, a year, in quarterly payments of two hundred and fifty dollars each, to be made on the first days of July, October, January and April, or as soon afterwards as demanded; then the above Obligation is to be void, and of no effect: otherwise to abide and remain in full force and Virtue. 
				
					(signed) John Quincy Adams
				
				
					Signed, Sealed and delivered in presence of us.Hannah MillerEdward Miller.Norfolk Is. Quincy September 23. 1819. Then the above–named John Q. Adams acknowledged the above instrument by him subscribed to be his free Act and Deed.Before Edward Miller J. P. A true Copy. / Attest.
			John Adams